Citation Nr: 1728873	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot bunion (hallux valgus), status post bunionectomy (excluding a period of temporary total evaluation), and a rating in excess of 10 percent from October 1, 2014. 

2.  Entitlement to an initial compensable rating for right foot bunion (hallux valgus), status post bunionectomy (excluding a period of temporary total evaluation), and a rating in excess of 10 percent from April 1, 2015.

3.  Entitlement to an initial compensable rating for residual, left wrist fracture prior to July 20, 2010, and a rating in excess of 10 percent thereafter (excluding a period of temporary 100 percent evaluation).

4.  Entitlement to an initial compensable rating for residual scar, left foot associated with left foot bunion (hallux valgus), status post bunionectomy.

5.  Entitlement to an initial compensable rating for residual scar, right foot associated with right foot bunion (hallux valgus), status post bunionectomy.

6.  Entitlement to an initial compensable rating for residual scar, postoperative left wrist fracture.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1999 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). An October 2010 rating decision granted service connection for residual, left wrist fracture and assigned a noncompensable rating. A January 2013 rating decision granted service connection for left and right foot bunions (hallux valgus), and assigned noncompensable ratings.

An April 2014 rating decision assigned a separate, noncompensable rating for scar residual, left foot effective March 1, 2014.

A September 2015 rating decision assigned a separate, noncompensable rating for scar, right foot effective September 17, 2014.  In this decision, the RO also increased the ratings for right and left foot bunions to 10 percent, effective April 1, 2015, creating staged ratings as indicated on the title page.

An October 2014 rating decision assigned temporary total ratings for left foot effective March 1, 2014 to September 30, 2014, and for right foot effective September 16, 2014 to December 31, 2014.

A January 2017 rating decision assigned a separate rating for residual scar, postoperative left wrist effective February 16, 2016. The Board emphasizes that this is a separate issue from the issue of increased rating for residuals, left wrist fracture.

In an August 2016 letter, the Veteran indicated that he made a mistake on the previous form and did not want a videoconference hearing; he submitted a new form that indicated he did not want a Board hearing. Therefore, the Board deems his request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) (2016).

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. The record indicates that the Veteran has raised the issue of his unemployability in an April 2016 Report of General Information (VA Form 21-0820). In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

The issues of entitlement to an increased rating for residual, left wrist fracture, residual scar, postoperative left wrist fracture and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 1, 2014, and excluding a period of temporary total evaluation, the Veteran did not have a history of surgery for left foot bunion (hallux valgus) or symptoms that more nearly approximated severe hallux valgus equivalent to amputation of the great toe, a minor joint.

2.  Effective October 1, 2014, the Veteran has been assigned the maximum rating of 10 percent for left foot bunion (hallux valgus).

3.  Prior to April 1, 2015, and excluding a period of temporary total evaluation, the Veteran did not have a history of surgery for right foot bunion (hallux valgus) or symptoms that more nearly approximated severe hallux valgus equivalent to amputation of the great toe.

4.  Effective April 1, 2015, the Veteran has been assigned the maximum rating of 10 percent for left foot bunion (hallux valgus).

5.  The Veteran's residual scar, left foot associated with left foot bunion (hallux valgus), status post bunionectomy does not limit function; it is not deep nor does it limit motion and affect at least 39 square centimeters; it is not superficial and does not limit motion or affect at least 929 square centimeters; it is not superficial and unstable; it is not superficial and painful on examination.

6.  The Veteran's residual scar, right foot associated with left foot bunion (hallux valgus), status post bunionectomy does not limit function; it is not deep nor does it limit motion and affect at least 39 square centimeters; it is not superficial and does not limit motion or affect at least 929 square centimeters; it is not superficial and unstable; it is not superficial and painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left foot bunion (hallux valgus) prior to October 1, 2014, excluding a period of temporary total evaluation, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

2.  A rating higher than 10 percent for left foot bunion (hallux valgus), which was assigned effective October 1, 2014, is not available as a matter of law. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  The criteria for a compensable rating for right foot bunion (hallux valgus) prior to April 1, 2015, excluding a period of temporary total evaluation, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

4.  A rating higher than 10 percent for right foot bunion (hallux valgus), which was assigned effective April 1, 2015, is not available as a matter of law. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

5.  The criteria for a compensable rating for residual scar, left foot associated with left foot bunion (hallux valgus), status post bunionectomy are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2016).

6.  The criteria for a compensable rating for residual scar, right foot associated with left foot bunion (hallux valgus), status post bunionectomy are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluations and effective dates assigned following the grant of service connection. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding these issues.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran was afforded VA examinations for his claimed disabilities in December 2012, February 2015, and October 2016. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings - Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition. See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999). The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded. See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




III.  Analysis

A.  Left and Right Foot Bunions (Hallux Valgus)

The Veteran's right and left foot bunions (hallux valgus) are rated separately noncompensably disabling, effective July 20, 2010. A temporary total rating pursuant to 38 C.F.R. § 4.30 was assigned to left foot hallux valgus, for the period from March 1, 2014 to September 30, 2014, due to undergoing a bunionectomy of the left foot on March 7, 2014. A temporary total rating was also assigned to right foot hallux valgus effective September 16, 2014 to December 31, 2014. 10 percent ratings were assigned following the expiration of the temporary total ratings. The Veteran seeks higher ratings (excluding the period of temporary total disability).

The Veteran's right and left foot bunions (hallux valgus) has been rated under Diagnostic Code (DC) 5280, which provides a 10 percent disabling rating for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head. 38 C.F.R. § 4.71a, DC 5280. The highest rating available under DC 5280 is 10 percent. See 38 C.F.R. § 4.71a.

Hallux valgus is angulation of the great toe away from the midline of the body (toward the other toes) and can be caused by bunions. Verdon v. Brown, 8 Vet. App. 529, 530 (1996); Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993). The major findings in hallux valgus (bunion) are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling. 68 Fed. Reg. 7020 (February 11, 2003).

A December 2012 VA examination report indicated a diagnosis of pes planus acquired, bilaterally, and symptomatic hallux valgus bilaterally. The Veteran reported discomfort in the feet with extended standing or walking. On physical examination, there was no indication of pain on manipulation, swelling on use, characteristic calluses, or extreme tenderness of plantar surfaces of the feet. He had a decreased longitudinal arch height on weight-bearing, bilaterally. There was no objective evidence of deformity or marked pronation of either foot. The weight-bearing line did not fall over or medial to the great toe of either foot. The Veteran did not have hindfoot valgus or rigid hindfoot of either foot. He did not have Morton's neuroma or metatarsalgia. There were no hammer toes. The Veteran did not have any scars related to his feet conditions. He did not use any assistive devices as a normal mode of locomotion. X-rays revealed severe hallux valgus.

A September 2013 VA nursing initial evaluation note indicates that the Veteran reported chronic pain, severity of 3 located in the feet and back. The pain was described as throbbing and intermittent. Walking and standing made the pain worse. Heat and shoe inserts made the pain better.

During a February 2014 podiatry consultation, the Veteran complained of painful bunions on both of his feet. He reported it had been going on for a number of years. He had not previously sought treatment from a podiatrist. He was interested in surgery and his left foot was more painful than the right. Physical examination showed mild callous buildup sub-fifth metacarpophalangeal joint (MPJ) bilaterally and medial plantar aspect interphalangeal (IPJ) bilateral hallux. Satisfactory range of motion was available at the first MPJ bilaterally. X-rays showed significant increased first intermetatarsal angle and hallux abductus angle bilaterally. The examiner assessed severe hallux valgus bilaterally, left greater than right.

In April 2014, the Veteran and July 2014, the Veteran underwent surgeries of the left foot.

In September 2014, a preoperative reevaluation note indicated that the Veteran had severe bunion right foot. The Veteran underwent surgeries of the right foot in September 2014 in February 2015.

A February 2015 VA examination report indicated a diagnosis of bilateral foot bunion, post-operative, with scars. The Veteran described his foot pain as "achy." He did not report flare-ups that impacted the function of the foot. Functional impairment was described as difficulty ambulating. The Veteran did not have pain on use or manipulation of the feet. There was no indication of swelling on use. The Veteran did not have characteristic calluses. He did not use arches, built-up shoes or orthotics. The feet did not have extreme tenderness, nor did they have a decreased longitudinal arch height on weight-bearing. There was no objective evidence of deformity of either foot. The weight-bearing line did not fall over or medial to the great toe of either foot. The Veteran did not have hindfoot valgus or rigid hindfoot of either foot. He did not have Morton's neuroma or metatarsalgia. There were no hammer toes. The examiner opined that functional loss of the feet was characterized by less movement than normal, excess fatigability, pain on movement, pain on weight-bearing, interference with standing, and difficulty ambulating. No scars were painful or unstable. The Veteran was currently using crutches due to recent surgery.

A September 2015 VA primary care note indicated that the Veteran has chronic callus formations on both feet that he has been trimming and he has increased his shoe size by a half size. Physical examination revealed calluses on heels and balls of both feet.

An October 2016 VA examination report indicated a diagnosis of bilateral hallux valgus and callosities between great and second toes. The Veteran had previous repair of his bilateral acquired hallux valgus. Toes were again turning inward and he developed painful callosities between first and second toes. He had been shaving them off for relief and wearing wider shoes. He reported daily flare-ups of pain in the feet. Functional loss was described as not being able to walk or stand for extended periods of time (over 30 minutes). There was no indication of swelling on use. The Veteran had bilateral characteristic callouses. He did not have extreme tenderness of plantar surfaces of one or both feet. He did not have decreased longitudinal arch height on one or both feet on weight bearing. There was no objective evidence of deformity of either foot. The weight-bearing line did not fall over or medial to the great toe of either foot. The Veteran did not have hindfoot valgus or rigid hindfoot of either foot. He did not have Morton's neuroma or metatarsalgia. There were no hammer toes. The examiner opined that hallux valgus on the right side manifested in mild or moderate symptoms. He did not have any residual signs or symptoms due to any foot surgery. Contributing factors of disability included pain on non-weight bearing side, disturbance of locomotion, interference with standing, and lack of endurance. The veteran had scars related to his bunionectomies: the right foot scar measured 9.5 centimeters (cm) by 1.0 cm. The left foot scar measured 11.0 cm by 1.0 cm. The scars were not painful or unstable. The Veteran did not use any assistive devices as a normal mode of locomotion. X-rays dated April 2015 did not show arthritis.

Based on the foregoing, the Board finds that the criteria for initial compensable ratings under DC 5280 have not been met for the right and left foot hallux valgus (prior to March 1, 2014 for the left foot and prior to September 16, 2014 for the right). Specifically, the evidence of record shows that, prior to undergoing bunionectomies of the feet, the diagnosed disorders were not equivalent to amputation of his great toe, nor did the Veteran undergo resection of the metatarsal head.

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the foot. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).

The Board emphasizes that the Veteran's pes planus is not service-connected and his a separate disability from his service-connected hallux valgus (and bunions, as noted in Verndon and 68 Fed. Reg. 7020). Additionally, when a condition is specifically listed in the rating schedule (hallux valgus in this case), it may not be rated by analogy. See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that DC 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a and that rating listed conditions under DC 5284 constitutes an impermissible rating by analogy). In this case, DC 5284, which covers other foot injuries, along with the other diagnostic codes applicable to the foot, do not need to be considered because the Veteran's service-connected foot disability, hallux valgus, is specifically listed by the schedule. See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is "unlisted."). In this case, the only diagnostic code applicable to hallux valgus is DC 5280.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  "Sections 4.40 and 4.45 together . . . make clear that pain must be considered capable of producing compensable disability of the joints." Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  38 C.F.R. §  4.59, states, in relevant part, that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. However, these regulations cannot provide an independent basis for a compensable rating. See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (citing Petitti v. McDonald, 27 Vet. App. 415, 424 (2015)). Rather, they must be read in conjunction with, and subject to, the applicable diagnostic code. Id. at 479. Moreover, the Court has held that these regulations apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In addition, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald 28 Vet. App. 346 (2016).  However, 38 C.F.R. § 4.45(f) reflects that for purposes of rating disability from arthritis, a single toe is not a major joint or group of minor joints, and there is no basis in these circumstances for granting a 10 percent rating for pain of a single minor joint prior to March 1, 2014.  Further, from that date the Veteran is receiving the maximum rating under DC 5280.  If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


Finally, the Board has considered whether any further staged ratings are appropriate and finds that evidence regarding the level of disability for the bilateral bunions (hallux valgus) is consistent with the assigned ratings. The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown other than as reflected by the assigned staged ratings. Accordingly, further staged ratings are not warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, prior to March 1, 2014 for the left foot and September 16, 2014 for the right foot, the Veteran's bilateral bunions (hallux valgus) was not manifested by symptoms more nearly approximating severe hallux valgus equivalent to amputation of the great toe, and had not been operated on with resection of the metatarsal head. Thus, reading sections  38 C.F.R. §§ 4.40, 4.45, and 4.59 in conjunction with DC 5280, which is the only applicable diagnostic code, a compensable rating may not be assigned prior to the these dates. As of March 1, 2014 and September 16, 2014, the maximum rating under DC 5280 has been assigned for hallux valgus of the left and right foot, respectively. Accordingly, as of these dates, higher ratings may not be assigned based on functional loss, including due to pain. See Johnston, 10 Vet. App. at 85.  Rather, the 10 percent rating already contemplates such functional loss. As the preponderance of the evidence is against the claims for higher ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 53.

B.  Scars, Left and Right foot

The residual scars associated with the right and left bunions (hallux valgus), status post bunionectomies, are rated as noncompensable under DC 7805 (2016).

The rating criteria provide compensable ratings for scars that are deep or limit motion and affect at least 39 square centimeters (DC 7801); are superficial and do not limit motion but affect at least 929 square centimeters (DC 7802); are superficial and unstable (DC 7803); are superficial and painful on examination (DC 7804); or limit function (DC 7805). See 38 C.F.R. § 4.118 (2016).

As noted above, the Veteran's the right foot scar measures 9.5 cm by 1.0 cm. The left foot scar measured 11.0 cm by 1.0 cm. The scars are not painful or unstable. There is no indication in the record that the scars limit function, are deep, superficial, limit motion, or affect at least 39 square centimeters. As such, the residual scars do not warrant compensable ratings under any diagnostic code pertaining to scars. As the preponderance of the evidence is against the claims for compensable ratings residual scars of the right and left foot associated with bunion (hallux valgus), status post bunionectomy, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 53.

C.  Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is appropriate. Such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Thus, referral for extraschedular consideration of the Veteran's claims for increased ratings for left and right foot bunions (hallux valgus) and scars associated with left and right bunionectomies is not warranted.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.


ORDER

Prior to October 1, 2014, entitlement to a compensable rating for left foot bunion (hallux valgus) is denied.

Since October 1, 2014, entitlement to a rating in excess of 10 percent for left foot bunion (hallux valgus), status post bunionectomy is denied.

Prior to April 1, 2015, entitlement to a compensable rating for right foot bunion (hallux valgus) is denied.

Since April 1, 2015, entitlement to a rating in excess of 10 percent for right foot bunion (hallux valgus), status post bunionectomy is denied.

A compensable rating for residual scar of the left foot associated with left foot bunion (hallux valgus), status post bunionectomy, is denied.

A compensable rating for residual scar of the right foot associated with right foot bunion (hallux valgus), status post bunionectomy, is denied.


REMAND

With regard to the claim for increased rating for residual, left wrist fracture, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case. In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate. Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. 

In this case, the September 2010 and October 2016 VA examinations of record do not include joint testing for pain on passive motion or in weight-bearing and non-weight bearing. As such, lacking the required findings pursuant to Correia, the examination reports of record are inadequate. Consequently, a remand is warranted for a new VA examination, to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

As the pending wrist examination may impact the claim for compensable rating for residual scar, postoperative left wrist fracture, the Board finds that the claims for increased rating for residuals of left wrist fracture and residual scar, postoperative left wrist fracture, are inextricably intertwined. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Adjudication of the Veteran's claim for residual scar, postoperative left wrist fracture, must therefore be deferred.

Additionally, the evidence of record raises a claim of entitlement to TDIU. Rice, 22 Vet. App. 447. An April 2016 Report of General Information indicates that "the Veteran is requesting reconsideration for the claim regarding TDIU." The Board thus finds that the Veteran has reasonably raised a claim for a TDIU per Rice; however, a remand is required prior to adjudication of the claim for a TDIU. The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance. The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU. Additionally, ask him to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for appropriate VA examination of his wrist disability. The file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history. All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.

The examiner should indicate whether the Veteran experiences chronic residuals of her left wrist fracture, to include (but not limited to) any limitation of motion, severe painful motion, weakness, or instability. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain in the left wrist. The VA examiner should also test the range of motion of the wrists in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right wrists. If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed.

The extent of any weakened movement, excess fatigability, and incoordination on use of the left wrist should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

3. After undertaking the development above and any additional development deemed necessary, adjudicate the claim for TDIU and readjudicate the claim for increased rating for left wrist disability. If any benefit sought on appeal is denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


